By the Court:
—This Scire Facias is issued to revive and effectuate a judgment obtained in this Court; and, therefore, is regularly instituted here. It is true, that a bond is assignable in Pennsylvania ; but if the bond in question had been actually assigned, the fact might have been pleaded to the former Scire Facias. As to the question, whether the debt was liable to attachment, we have no doubt. It was debitum in presenti, solvendum in futuro: And it has been the uniform construction of the act of Assembly, that such debts were affected by the attachment.
It must be allowed, that the judgment is, in some degree, informally entered ; but we can have no difficulty in fixing the meaning of the Jury, though their verdict might have been better expressed. The fact, indeed, being admitted in the answers of the garnishees to the interrogatories, judgment would have been given on motion ; and, of course, on all the facts now stated, we are equally competent to decide.
Let judgment be entered for the plaintiffs.